DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-12 are pending in this application.  Claims 1-5 have been cancelled.  Claims 6-12 are rejected in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for milk, does not reasonably provide enablement for all liquids.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Applicant does not teach any and liquids.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “between 20 and 1500 mg/l”, and the claim also recites “between 150 and 900 mg/l” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kasik et al (US 3765905 as translation of FR 2125434).
Kasik et al disclose a method for producing fermented milk, including the following steps:  pasteurizing the milk, cooling the pasteurized milk, placing cooled pasteurized milk into a receptacle, inoculating the milk in the receptacle with ferments, sweeping the headspace of the receptacle using an inert gas, in this case, nitrogen, in order to prevent contact with air (see entire patent, especially column 3, lines 1-38, Examples 1 and 2, and the claims).
The claims differ from this method in that the tank was made inert before the addition of the liquid. 
However, it should be noted that claim 6 does not rule out the inerting being carried out, e.g., by sweeping the headspace of the receptacle using an inert gas once the liquid is contained in the receptacle. Claim 6 also covers the methods wherein the inerting of the tank is limited to the phase prior to the liquid being added.
According to the present application, the technical effect associated with this distinctive feature is that oxygen take-up is avoided and less inert gas is consumed than in the case of a deoxygenation. Furthermore, no additional time for an additional step is required, since the inerting step is carried out at the same time as the pasteurization step.  However, it should be noted that the subject matter of claim 1 does not rule out the inerting being carried out, e.g., by sweeping the headspace of the receptacle using an inert gas, once the liquid is in the receptacle, in which case the effect of reducing the consumption of inert gas is not certain. The subject matter of claim 6 also comprises the methods wherein the inerting of the tank is limited to the phase prior to the addition of the liquid, and wherein the cooled pasteurized liquid is not added to and/or retained in a tank in an inert atmosphere ( e.g., because, for some reason, oxygen was added to the tank after the inerting phase, e.g., while the liquid was added). In such cases, "oxygen take-up" is not avoided.
It would have been obvious to a person of ordinary skill in the art when carrying out the method disclosed in Kasik et al and enclosing the culture medium "in a receptacle made air-tight, for example [...] by sweeping the upper space of the receptacle with an inert gas", would have considered the initiation of said sweeping before (e.g., just before) the addition of the pasteurized and cooled fluid to the receptacle to be one of the options that would adapt to the particular circumstances as part of routine practice, without exercising inventive skill, particularly since the advantages which may result therefrom are readily foreseeable.
Dependent claims 7-12 appear to contain limitations that are expected, obvious, and well-within the skill of the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
May 20, 2022